Citation Nr: 0824998	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-31 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for basal cell carcinoma of 
multiple facial sites including the left cheek and left 
temple.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from October 1944 to April 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for basal cell 
carcinoma of the left cheek and the left temple.  He claims 
that his carcinoma is due to sun exposure while in service.  
In statements he claims that while in service he served 
aboard the Battleship New Jersey from late 1945 to 1946 and 
that the ship was anchored off the coast of Japan to serve as 
occupational force.  While on board the ship he was assigned 
to overhaul the Captain's Gig which required him to be on 
deck for a period of many weeks with no tarp, wide brimmed 
hat or other protection from the sun.  Furthermore, he stated 
that he was exposed to the sun all day while working in 
repairing and operating small craft off the ship and to the 
docks.  

In a letter of August 2005 the veteran's private physician, 
Dr. Feldman, stated that she had been treating the veteran 
for basal cell carcinoma since 1998 and that she had removed 
various basal cell carcinoma and precancerous lesions from 
various areas of the veteran's face and head.  She went on to 
state that in the vast majority of the cases basal cell 
carcinoma is caused by sun exposure to the harmful 
ultraviolet rays of the sun and that certain environmental 
factors intensify the sunrays such as water, which has a high 
reflective surface.  She went on to opine that in the 
veteran's case his kin cancer was due to extreme sun exposure 
during his second decade.

Personnel service records show that the veteran served in the 
Navy between the ages of 17 and 19 years of age and that he 
served in the USS New Jersey.  Furthermore, personnel records 
show the veteran was awarded the Asiatic-Pacific Medal.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006) the Court 
held that VA must provide a medical examination when there 
is: (1) competent evidence of a current disability or 
persistent recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent  
medical evidence on file for the Secretary to make a decision 
on the claim.  In this case, the veteran has submitted 
evidence that his basal cell carcinoma is due to extreme sun 
exposure during the second decade of his life.  Personnel 
records show that he served in the Navy between the ages of 
17 and 19.  In addition, the veteran has claimed he was 
exposed to sun without any protection for weeks at a time 
while in service.  The Board notes that the veteran has not 
undergone a VA examination.  Therefore, a medical examination 
is required.  See McLendon.

Accordingly, the case is REMANDED for the following action:

The veteran should undergo VA examination to 
determine the etiology of any basal cell 
carcinoma of the face the veteran may have.  
The claims folder must be made available to 
the examiner for review of the case.  All 
findings should be reported in detail.  
Specifically, the examiner should address 
whether it is more likely than not (i.e., to 
a degree of probability greater than 50 
percent), at least as likely as not (i.e., 
50-50 probability), or unlikely (i.e., a 
probability of less than 50 percent) that 
the any current basal cell carcinoma of the 
face is due to or coincident with sun 
exposure in service.  If there is a cause 
other than the sun exposure during service 
that fact must be noted by the examiner.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




